ORDER

PER CURIAM:
Joseph and Laurie McCray appeal the judgment of the trial court in favor of James Mick. Mick brought a claim for breach of fiduciary duty against Joseph arising out of Joseph’s management of a limited liability company and a derivative claim for faithless servant/breach of duty of loyalty against Joseph and Laurie alleging disloyal and dishonest actions as employees of the LLC. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).